  Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 1 of 26 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE


  STANDS4 LLC and
  STANDS4 LTD,

        Plaintiffs,

  v.
                                                  C.A. No. __________________
  UNDEVELOPED BV D/B/A DAN.COM
  and JOHN DOE,

        Defendants.


                                        COMPLAINT

       Plaintiffs Stands4 LLC and Stands4 LTD (together, “Stands4”), for their Complaint against

defendants Undeveloped BV d/b/a DAN.com (“DAN.com”), and John Doe, allege as follows:

                                NATURE OF THE ACTION

       1.      Stands4’s claims concerning Defendants DAN.com’s and John Doe’s actions

leading Stands4 to believe that they had the ability to sell the highly valuable calculator.com

domain to Stands4. DAN.com’s and John Doe’s actions induced Stands4 to transfer substantial

funds to DAN.com for a domain name that Defendants did not own and could not sell to Stands4.

       2.      Despite its claim to be “the best domain name marketplace in the world,” DAN.com

knowingly—or with reckless disregard—purported to sell a stolen domain name to Stands4. In

doing so, DAN.com bypassed its own internal security rules to offer the domain name for sale,

converted the money paid by Stands4 into cryptocurrency without Stands4’s authorization, and

thereafter paid the purported seller of the calculator.com domain name—John Doe—in

cryptocurrency. The payment to John Doe in cryptocurrency rendered recovering Stands4’s funds

virtually impossible.
  Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 2 of 26 PageID #: 2




       3.      When it became clear that DAN.com had not delivered and could not deliver

ownership of the calculator.com domain name to Stands4 as promised, DAN.com disavowed its

prior repeated commitments to protect Stands4’s interests and refused to refund the $180,000.00

paid by Stands4. DAN.com caused substantial harm to Stands4.

                                            PARTIES

       4.      Plaintiff Stands4 LLC is a Delaware limited liability company formed in 2004 with

a business address of 16192 Coastal Highway, Lewes, DE 19958.

       5.      Plaintiff Stands4 LTD is an Israeli company with a principal place of business of

10 HaRotem Street, Kfar Neter, (HaMerkaz) Israel 40593.

       6.      Defendant Undeveloped BV d/b/a/ DAN.com is a private company organized under

the laws of Netherlands with a principal place of business of Tesselschadestraat 11 1054 ET

Amsterdam, Netherlands.

       7.      Defendant John Doe is a person of unknown identity who obtained unauthorized

access to the calculator.com domain name and listed the calculator.com domain name for sale on

the DAN.com marketplace.

                                JURISDICTION AND VENUE

       8.      This action arises under the Wiretap Act, 18 U.S.C. §§ 2511, 2520, the Electronic

Communications Privacy Act, 18 U.S.C. §§ 2701, 2707, and related claims, so this Court possesses

subject-matter jurisdiction under 28 U.S.C. § 1331, 28 U.S.C. § 1367, and the doctrines of ancillary

and pendent jurisdiction.

       9.      Defendant DAN.com is subject to personal jurisdiction in this District because: (i)

it is subject to Delaware’s long arm statute because it transacts business in Delaware, supplies

services in Delaware, directs its business activities toward Delaware, and has used


                                                     2
  Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 3 of 26 PageID #: 3




instrumentalities located in this District in furtherance of the schemes that are the subject of

Plaintiffs’ claim; and (ii) in the alternative, it is subject to jurisdiction under Fed. R. Civ. P. 4(k)

due to its extensive contacts with the United States as a whole, which include operating a special

purpose Delaware limited liability company, Dan.com, Inc., for the sole purpose of facilitating

transactions with persons or entities located in the United States and/or transactions involving

domain names such as calculator.com that are registered by U.S. based domain name registries

and registrars.

       10.        On information and belief, John Doe is subject to personal jurisdiction in this

District because: (i) John Doe is subject to Delaware’s long arm statute because he transacts

business in Delaware and has used instrumentalities located in this District in furtherance of the

schemes that are the subject of Plaintiffs’ claims; and (ii) in the alternative, John Doe is subject to

jurisdiction pursuant to Fed. R. Civ. P. 4(k) due to his extensive contacts with the United States as

a whole, which include engaging in fraudulent schemes to obtain access to domain names owned

by persons or entities in the United States and/or domiciled in the United States that he resells

without the permission of the actual domain name owners.

       11.        Venue is proper in this District pursuant to 28 U.S.C. §§ 1391(b) and (c) because

Defendants are subject to personal jurisdiction in this District, and the unilateral forum-selection

clause posted to the Dan.com website is not enforceable under either United States or European

Union law.

       12.        Joinder of Defendants DAN.com and John Doe is proper under Fed. R. Civ. P.

20(a)(2) in that the claims set forth herein arise out of the same series of transactions and the same

questions of law or fact are common to both Defendants.




                                                       3
  Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 4 of 26 PageID #: 4




                        STANDS4’S INTEREST IN CALCULATOR.COM

       13.        Stands4 is a leading provider of free online reference and educational resources

such as Grammar.com, Lyrics.com, and Poetry.com—serving millions of unique visitors with

genuine and useful content through its collaborative network of award-winning reference websites

and content partners.

       14.        Stands4 has been in the business of developing, operating and maintaining

premium website brands in the education and reference sectors since 2001.

       15.        Many websites operated by Stands4 directly relate to numbers and calculations.

For example, Convert.net is an online conversions calculator for a variety of unit measurements

featuring natural language queries.

       16.        Stands4 is regularly looking to add websites to its network that are consistent with

its mission of providing free online reference and educational resources, and Stands4 has an

account with the domain name registrar GoDaddy.com LLC to receive and manage domain names.

       17.        For several years, Stands4 worked with respected domain-name consultant James

Iles to assist Stands4 with developing its portfolio of reference and educational domain names.

       18.        Mr. Iles has written more than 700 articles on the NamePros domain name website

explaining various domain-name-related topics and issues. Mr. Iles has also been referenced or

quoted in well-known publications including TechCrunch, Gizmodo, and The Verge for his

knowledge and experience about domain names.

       19.        In March 2020, Stands4 decided that it wanted to purchase the domain name

calculator.com.

       20.        Although calculator.com had been registered for more than 20 years, Stands4

believed that it could improve the free services offered through calculator.com by adding it to the


                                                      4
  Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 5 of 26 PageID #: 5




Stands4 network.

       21.      On or around February 24, 2020, the contact information in the Whois database

for calculator.com changed to identify the registrant as “Chloe Alston” with a mailing address of

“50 QUINNS HILL RD, DAYVILLE CT 06241-1410” and an email address of

“chloe.alstonnet@gmail.com.”

       22.      On or around March 27, 2020, Mr. Iles sent an email to Chloe Alston, the registrant

of the calculator.com domain name, to negotiate the purchase of the calculator.com domain name.

On information and belief, Defendant Doe intercepted this electronic communication.

          DEFENDANT DOE LISTS CALCULATOR.COM FOR SALE IN THE
                        DAN.COM MARKETPLACE

       23.      DAN.com claims to provide a “platform [that] makes a change of control and

ownership of domains easier, safer and faster,” and it claims to be “rated as the best domain

marketplace in the world and fifth best online marketplace overall.”

       24.      On information and belief, DAN.com is not a licensed escrow company in any

jurisdiction within the United States.

       25.      Nevertheless, DAN.com regularly targets persons or entities located in the United

States for its services, as evidenced by its advertisements on websites directed toward persons and

entities in the United States, its creation of a special purpose Delaware limited liability company

for the sole purpose of “servic[ing its] US based clients,” and the numerous transactions that it has

facilitated involving one or more persons or entities in the United States and/or domain names

registered by U.S. based domain name registries and registrars.

       26.      On or around March 30, 2020, Defendant Doe created an account with DAN.com

using the name “Chloe Alston.”

       27.      Shortly after registering the account, Defendant Doe attempted to list the

                                                     5
   Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 6 of 26 PageID #: 6




calculator.com domain name for sale on the DAN.com marketplace.

        28.      On information and belief, Defendant Doe selected DAN.com because DAN.com

offers payment to sellers in the cryptocurrency Bitcoin, which is commonly used by criminal

enterprises because it is difficult or impossible to trace.

        29.      On information and belief, DAN.com is configured in a manner in which sellers

cannot list a domain name for sale on DAN.com if the domain name leads to a website that is

actively in use. Because of this process, Defendant Doe initially could not list calculator.com for

sale on DAN.com.

        30.      Undeterred, Defendant Doe sent a message to DAN.com claiming that Defendant

Doe owned calculator.com, but, when Defendant Doe attempted to sell the calculator.com domain

name through DAN.com, he received a message “please do not list domains you don’t own.”

        31.      A representative of DAN.com responded to Defendant Doe that DAN.com

“normally cannot list domain names for sale that have a [sic] existing (none sale page) website on

it.”

        32.      Rather than enforce this policy, however, DAN.com asked Defendant Doe to

“send a print screen of the domain residing in your registrars [sic] account.”

        33.      On information and belief, DAN.com obtained internet protocol (IP) address

information from Defendant Doe that identified Doe’s location outside of the identified location

of the real Chloe Alston in Connecticut—a significant red flag that Doe did not own the domain

name.

        34.      On information and belief, Defendant Doe obtained unauthorized access to Chloe

Alston’s domain name management account, reconfigured the account to use an email address

controlled by Defendant Doe, and thereby intercepted electronic communications directed to


                                                       6
  Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 7 of 26 PageID #: 7




Chloe Alston.

       35.      On information and belief, because of Defendant Doe’s unauthorized access to

Chloe Alston’s domain-name-management account, Defendant Doe was able to obtain the print

screen requested by DAN.com.

       36.      On information and belief, DAN.com ignored the IP address location of Defendant

Doe, accepted the print screen from Defendant Doe without taking reasonable efforts to verify that

Defendant Doe actually owned the calculator.com domain name, and then bypassed its own

security protocols and rules and permitted Defendant Doe to list the calculator.com domain name

for sale in the DAN.com marketplace.

       37.      Once the calculator.com domain name was listed on the DAN.com marketplace,

Defendant Doe directed Stands4 to submit its offer to purchase the calculator.com domain name

through DAN.com.

                DAN.COM’S FRAUDULENT REPRESENTATIONS INDUCE
                     STANDS4 TO WIRE PAYMENT TO DAN.COM

       38.      Before Defendant Doe directed Stands4 to submit an offer through DAN.com,

Stands4 had never used DAN.com’s services.

       39.      Stands4 had significant concerns about committing a large transaction through a

marketplace and escrow service with which it was not familiar.

       40.      DAN.com provided repeated, specific representations and assurances to convince

Stands4 to complete its transaction using the DAN.com marketplace.

       41.      Specifically, the front page of DAN.com’s website touted a Buyer Protection

Program through which DAN.com, to this day, purports to “protect every transaction through a

careful escrow process leading to 100% successful acquisitions since 2014.”




                                                    7
  Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 8 of 26 PageID #: 8




       42.      A separate page on the DAN.com website explained the Buyer Protection Program

in more detail. Specifically, DAN.com represents and warrants to buyers to this day that “[e]ver

since the launch of our Buyer Protection Program in 2014 not a single transaction has turned into

a nightmare. Today all transactions on DAN.COM are covered by this program.”




       43.      DAN.com even represented and warranted: “All sellers go through a careful

verification process before they can conduct business on the marketplace.” DAN.com went on to

represent: “If the seller doesn’t deliver on their part for whatever reason, we refund you within 12

hours. No questions asked.”
                                                     8
  Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 9 of 26 PageID #: 9




       44.      DAN.com made additional representations regarding its services on a website

entitled “Domain Buyer Guide.” Here, DAN.com represented and warranted that it has “enabled

the highest level of fraud detection systems to avoid any issues on our marketplace.”




       45.      DAN.com further represented and warranted that its escrow agents will “provide
                                                    9
 Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 10 of 26 PageID #: 10




support until you’re gained full control and ownership over a domain” (emphasis added).




       46.      In reliance upon these representations from DAN.com, Stands4 submitted an offer

on or around June 10, 2020 to purchase the calculator.com domain name for $180,000.

       47.      In reliance upon the representations from DAN.com, Stands4 did not question the

forum-selection clause included in the General Terms of Use posted to the DAN.com website.

       48.      Two days later, a person identified as Simon Bernsten from DAN.com wrote to

Stands4 indicating that the seller of calculator.com had accepted Stands4’s offer. DAN.com sent

an invoice to Stands4, which identified the seller as Chloe Alston, 50 Quinns Hill Rd, 062411410

Dayville CT United States of America.

       49.      Later that day, in response to an inquiry from Mr. Iles about whether Stands4

would obtain access to a dashboard tracking the escrow process, Walter da Silva of DAN.com

responded that, under DAN.com’s process, “there is no need for both parties to be involved at the

same time, we work to assist the buyer and seller separately.” He added that once the seller

accepted Stands4’s offer, “We take care of the rest!”

                                                   10
 Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 11 of 26 PageID #: 11




       50.      Stands4, however, remained uncertain about using DAN.com to complete such a

large transaction, so Mr. Iles sought assurances from Mr. da Silva about Stands4’s recourse if the

transaction did not go through as planned. Mr. da Silva responded that if that were to transpire, not

only would DAN.com provide Stands4 with “full details of the seller,” but it would also provide a

refund to Stands4 if it did not receive an adequate response from the seller.




                                                    11
 Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 12 of 26 PageID #: 12




       51.      In reliance on DAN.com’s representations, Stands4 sent a wire transfer in the

amount of for $180,000.00 to DAN.com on or around June 15, 2020.

       52.      On information and belief, DAN.com then converted Stands4’s payment to

cryptocurrency and sent the payment to John Doe in the cryptocurrency Bitcoin without seeking

Stands4’s permission to convert the payment into Bitcoin.

       53.      DAN.com did not even alert Stands4 that DAN.com made the payment using

Bitcoin. The Federal Bureau of Investigation has described the conversion of a payment into

cryptocurrency as “a significant red flag.”

       54.      Days later, DAN.com transferred the domain name calculator.com to Stands4’s

account with the U.S. domain name registrar GoDaddy.com.

DAN.COM FAILS TO STAND BY ITS COMMITMENT TO REFUND STANDS4 WHEN
IT BECAME CLEAR THAT THE SALE DAN.COM EXECUTED WAS FRAUDULENT

       55.      Although it initially appeared that the transfer of the domain name succeeded,

DAN.com never fulfilled its promise to deliver full control and ownership of the calculator.com

domain name to Stands4.

       56.      The first sign of trouble appeared on June 22, 2020, when Stands4 received an

                                                  12
 Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 13 of 26 PageID #: 13




email from its domain name registrar, GoDaddy, indicating that GoDaddy had received a report

that the transfer of the domain name from another U.S. domain name registrar Web.com / Network

Solutions to GoDaddy was unauthorized and requesting documentation of how Stands4 came into

possession of the domain name.

       57.     Stands4 immediately alerted DAN.com to the request from GoDaddy.

       58.     In response, DAN.com’s CEO, Reza Sardeha, provided a description of its process

to GoDaddy along with a representation that DAN.com was “100% sure that Chloe owned the

domain name at the time of the transaction and that we were dealing with her. She explicitly

authorized this transaction as well.”




       59.      Mr. Sardeha then sent a message to Stands4 stating that that DAN.com

“take[s] responsibility as the facilitator of the transaction to make sure this issue is cleared asap.

Simply keep us in the loop when new information arises so we can shift gears.”




       60.      DAN.com also indicated to Stands4 that it had attempted to contact the seller of

the domain name to clear things up.


                                                     13
 Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 14 of 26 PageID #: 14




       61.      On information and belief, DAN.com never received a response from the seller.

       62.      Although GoDaddy agreed to unlock the domain name based on DAN.com’s

representations, Stands4 recognized that something was awry and asked DAN.com to cancel the

transaction.

       63.      DAN.com refused to cancel the transaction and, instead, sought to again reassure

Stands4 through further representations that “there's enough paper trail to and proof that you are

the rightful new owner of the domain and we have the documents of the buyer at our disposal

which validate she/the owner authorized this transaction.”




       64.      Whatever comfort DAN.com provided to Stands4 was short-lived. On July 21,

2020, the real Chloe Alston filed a lawsuit in the U.S. District Court for the Southern District of

Florida alleging that the calculator.com domain name had been stolen from her domain-name-

management account before it was sold to Stands4.

       65.      The District Court judge issued a temporary restraining order finding that Ms.

Alston had “demonstrated that a) the name ‘calculator.com’ is distinctive and entitled to

protection; b) the Defendant Unknown Registrant fraudulently transferred the Domain Name


                                                   14
    Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 15 of 26 PageID #: 15




www.calculator.com from the Plaintiff to its own account with Defendant GoDaddy.com, LLC;

and c) the transfer by Defendant Unknown Registrant to Defendant Stands4 LTD was done in bad

faith, as demonstrated by the Defendant’s prior theft and attempt to sell the Domain Name for

profit.”1       Put another way, the District Court determined that Stands4 had never acquired

ownership of the calculator.com domain name.

          66.       The temporary restraining order directed non-parties, U.S. based .com domain

registry Verisign, Inc. and GoDaddy to transfer the calculator.com domain name back to Ms.

Alston.

          67.       As soon as Ms. Alston filed her complaint, DAN.com’s willingness to stand

behind its actions and representations quickly dissipated, with DAN.com advising Stands4 that

“it’s time to get a good lawyer to defend yourself in this case” (emphasis added).

          68.       Shocked by this response, Stands4 asked DAN.com to confirm its prior

representations and warranties that it would take responsibility as facilitator of the transaction by,

among other things, providing legal support to Stands4.

          69.       Instead, DAN.com again attempted to abdicate itself of any responsibility,

claiming that, despite the plain language of its Buyer Protection Program and repeated assurances

to Stands4 by representations of DAN.com, DAN.com “is not and does not provide any insurance

or post-transaction legal support.”

          70.       At the time that DAN.com sought to renege on its many commitments to protect

Stands4, DAN.com also concurrently changed the Terms and Conditions posted on its website to,

for the first time, prohibit the sale of stolen domain names through DAN.com.



1
 See Order Granting Plaintiff’s Expedited Ex-Parte Application for Entry of Temporary
Restraining Order, Alston v. www.calculator.com, 1:20-cv-23013 [Dkt. No. 8] (S.D. Fla. July 27,
2020).
                                                     15
 Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 16 of 26 PageID #: 16




       71.     Before DAN.com’s attempt to renege on its commitments to Stands4 :




       72.      After DAN.com’s attempt to renege on its commitments to Stands4, on or about

July 26, 2020, DAN.com changed its Terms and Conditions to the following:




       73.      On August 10, 2020, Stands4, through counsel, sent a letter to DAN.com

requesting that DAN.com provide a refund of the amount that Stands4 paid for the calculator.com

domain name given that DAN.com was unable to deliver full control and ownership of the domain

name as promised by DAN.com.

       74.      Despite DAN.com’s repeated representations and warranties to Stands4, including

a commitment to provide a refund with “no questions asked” if Stands4 did not become the new

owner of the calculator.com domain name, DAN.com refused to provide a refund and disclaimed

a duty to provide any further support to Stands4.

                                FIRST CLAIM FOR RELIEF
                          (Fraudulent Misrepresentation – DAN.com)

       75.     Stands4 repeats and realleges each and every allegation set forth in the foregoing

paragraphs, as though fully set forth herein.

       76.     In the course of its efforts to facilitate the sale of the domain name calculator.com

to Stands4, DAN.com made a series of representations about its processes for vetting sellers and

the protections it offers to domain name purchasers.

                                                    16
 Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 17 of 26 PageID #: 17




       77.     DAN.com’s representations were false: DAN.com did not vet sellers in the manner

it described; nor did DAN.com provide the protections to domain name purchasers it described.

       78.     On information and belief, DAN.com knew when it made its misrepresentations

regarding its processes for vetting sellers and the protections it offers to domain name purchasers

that these representations were false. And at the same time, Plaintiffs had no knowledge of the

false representation. Nevertheless, DAN.com made the representations to entice Stands4 to

purchase the domain name calculator.com and utilize DAN.com’s services. And on information

and belief, DAN.com intended for Plaintiffs to believe its false representations and intended the

false representations would induce Plaintiffs to agree to purchase calculator.com.

       79.     Because Plaintiffs believed and relied on DAN.com’s false representations,

Stands4 entered into an agreement to purchase the domain name calculator.com and sent a wire

transfer for $180,000.00 to DAN.com in reliance upon DAN.com’s misrepresentations regarding

its processes for vetting sellers and the protections it offers to domain name purchasers.

       80.     Even after transferring the domain name calculator.com to Stands4, DAN.com

continued to make false representations to Stands4 about the validity of the transaction.

       81.     On information and belief, DAN.com knew when it made its misrepresentations

regarding the validity of the transaction that these representations were false. And at the same

time, Plaintiffs had no knowledge of the false representation. Nevertheless, DAN.com made the

representations to entice Stands4 not to cancel the transaction and terminate its use of DAN.com’s

services. And on information and belief, DAN.com intended for Plaintiffs to believe its false

representations and intended the false representations would induce Plaintiffs not to cancel its

purchase of calculator.com.

       82.     DAN.com’s misrepresentations were aggravated by evil motive or actual malice,


                                                    17
 Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 18 of 26 PageID #: 18




and DAN.com has benefited financially from its misrepresentations.

        83.     Because of DAN.com’s fraudulent misrepresentations, Stands4 was deceived and

damaged.

        84.     As a proximate result of DAN.com’s fraudulent misrepresentations, DAN.com is

liable for damages to Stands4 in an amount to be proven at trial including, but not limited to,

compensatory damages, consequential damages, punitive and/or exemplary damages, interest,

costs and attorneys’ fees.

                                SECOND CLAIM FOR RELIEF
                                   (Negligence – DAN.com)

        85.     Stands4 repeats and realleges each and every allegation set forth in the foregoing

paragraphs, as though fully set forth herein.

        86.     DAN.com owed a duty of care to Stands4 to facilitate Stands4’s purchase of the

domain name calculator.com in a manner that did not cause harm to Stands4.

        87.     DAN.com repeatedly breached its duty of care to Stands4 by failing to facilitate

Stands4’s purchase of the domain name calculator.com in a manner that did not cause harm to

Stands4 through, among other things, its failure to conduct a “careful verification process,” and its

payment to John Doe using Bitcoin without any associated contact information or bank account

information.

        88.     DAN.com’s breaches—i.e., its failure to thoroughly investigate and determine that

John Doe did not own calculator.com, its decision to pay John Doe in Bitcoin, and its failure to

inform Plaintiffs of its decision to pay John Doe in Bitcoin—are the but for and proximate causes

of Stands4’s injuries.

        89.     DAN.com’s negligence caused Stands4 to suffer substantial harm in an amount to

be proven at trial.

                                                    18
 Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 19 of 26 PageID #: 19




                                   THIRD CLAIM FOR RELIEF
                                   (Unjust Enrichment– DAN.com)

        90.        Stands4 repeats and realleges each and every allegation set forth in the foregoing

paragraphs, as though fully set forth herein.

        91.        Stands4 paid DAN.com $180,000.00 as the amount owed to John Doe for the

domain name calculator.com.

        92.        As a result of Stands4’s payment, DAN.com was enriched in an amount to be

proven at trial and Stands4 was impoverished in the amount of $180,000.00.

        93.        Stands4 paid DAN.com $180,000.00 with the expectation that DAN.com would

deliver full control and ownership of the domain name calculator.com to Stands4 or DAN.com

would refund the full amount paid by Stands4. DAN.com neither delivered full control and

ownership of the domain name calculator.com to Stands4 nor refunded the full amount paid by

Stands4.

        94.        Accordingly, the enrichment of DAN.com and the impoverishment of Stands4 in

the amount of $180,000.00 was unjustified and DAN.com is liable to Stands4 for an amount to be

proven at trial.



                                  FOURTH CLAIM FOR RELIEF
                              (Violation of the Wiretap Act – John Doe)

        95.        Stands4 repeats and realleges each and every allegation set forth in the foregoing

paragraphs, as though fully set forth herein.

        96.        On information and belief, John Doe intentionally intercepted electronic

communications directed by Stands4 to the true owner of the domain name calculator.com.

        97.        John Doe engaged in such actions with a knowing and/or intentional state of mind,


                                                      19
 Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 20 of 26 PageID #: 20




and such actions constitute a violation of the Wiretap Act, 18 U.S.C. §§ 2511, 2520.

       98.       Plaintiffs have suffered damages, including loss of the $180,000.00 purchase funds

that Defendant Dan.com has refused to refund, as a result of the conduct complained of herein and

is entitled to injunctive relief, actual, statutory, and/or punitive damages, and attorney’s fees under

the Wiretap Act.


                                  FIFTH CLAIM FOR RELIEF
              (Violation of the Electronic Communications Privacy Act – John Doe)

       99.       Stands4 repeats and realleges each and every allegation set forth in the foregoing

paragraphs, as though fully set forth herein.

       100.      On information and belief, John Doe intentionally accessed without authorization

electronic communications directed by Stands4 to the true owner of the domain name

calculator.com.

       101.      On information and belief, John Doe obtained such electronic communications

while the communications were in electronic storage.

       102.      John Doe engaged in such actions with a knowing and/or intentional state of mind,

and such actions constitute a violation of the Electronic Communications Privacy Act, 18 U.S.C.

§§ 2701, 2707.

       103.     Plaintiffs have suffered damages, including loss of the $180,000.00 purchase funds

that Defendant Dan.com has refused to refund, as a result of the conduct complained of herein and

is entitled to injunctive relief, actual, statutory, and/or punitive damages, and attorney’s fees under

the Electronic Communications Privacy Act.

                                  SIXTH CLAIM FOR RELIEF
                                 (Breach of Contract – John Doe)

       104.      Stands4 repeats and realleges each and every allegation set forth in the foregoing

                                                     20
 Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 21 of 26 PageID #: 21




paragraphs, as though fully set forth herein.

       105.    John Doe entered into an agreement with Stands4 to sell the domain name

calculator.com to Stands4, using DAN.com as an intermediary.

       106.    In the alternative, John Doe entered into an agreement with DAN.com for which

Stands4 was an intended beneficiary to sell the domain name calculator.com to Stands4.

       107.    Under either theory, Stands4 performed its obligations under the agreement with

John Doe by paying $180,000.00.

       108.    John Doe breached its agreement with Stands4 by failing to deliver Stands4

ownership of the calculator.com domain name.

       109.    As a proximate result of John Doe’s breach, Stands4 has been damaged in an

amount to be proven at trial.

                                SEVENTH CLAIM FOR RELIEF
                             (Breach of Warranty of Title – John Doe)

       110.    Stands4 repeats and realleges each and every allegation set forth in the foregoing

paragraphs, as though fully set forth herein.

       111.    John Doe entered into an agreement with Stands4 to sell the domain name

calculator.com to Stands4.

       112.    In the alternative, John Doe entered into an agreement with DAN.com for which

Stands4 was an intended beneficiary to sell the domain name calculator.com to Stands4.

       113.    John Doe’s agreement to sell the domain name calculator.com to Stands4 included

an implied warranty that the title conveyed shall be good and its transfer rightful. Doe never

disclaimed that implied warranty.

       114.    John Doe’s warranty that the title conveyed shall be good and its transfer rightful

was material to Stands4’s decision to enter into an agreement to purchase the domain name

                                                   21
 Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 22 of 26 PageID #: 22




calculator.com.

       115.    Stands4 performed its obligations under the agreement with John Doe by paying

$180,000.00.

       116.    John Doe failed to deliver to Stands4 good title to the domain name calculator.com.

       117.    John Doe’s actions constitute breach of the implied covenant of warranty of title.

       118.    As a proximate result of John Doe’s breach, Stands4 has been damaged in an

amount to be proven at trial.

                                 EIGHTH CLAIM FOR RELIEF
                             (Breach of Express Warranty – John Doe)

       119.    Stands4 repeats and realleges each and every allegation set forth in the foregoing

paragraphs, as though fully set forth herein.

       120.    John Doe entered into an agreement with Stands4 to sell the domain name

calculator.com to Stands4.

       121.    In the alternative, John Doe entered into an agreement with DAN.com for which

Stands4 was an intended beneficiary to sell the domain name calculator.com to Stands4.

       122.    John Doe’s agreement to sell the domain name calculator.com to Stands4 included

a warranty that John Doe was the owner of and/or had authority to sell the domain name

calculator.com to Stands4.

       123.    John Doe’s warranty that he was the owner of and/or had authority to sell the

domain name calculator.com to Stands4 was material to Stands4’s decision to enter into an

agreement to purchase the domain name calculator.com.

       124.    Stands4 performed its obligations under the agreement with John Doe by paying

$180,000.00.

       125.    John Doe breached the agreement because he was not the owner of and lacked

                                                   22
 Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 23 of 26 PageID #: 23




authority to sell the domain name calculator.com to Stands4.

       126.    As a proximate result of John Doe’s breach, Stands4 has been damaged in an

amount to be proven at trial.

                               NINTH CLAIM FOR RELIEF
                          (Fraudulent Misrepresentation – John Doe)

       127.    Stands4 repeats and realleges each and every allegation set forth in the foregoing

paragraphs, as though fully set forth herein.

       128.    In the course of his efforts to sell the domain name calculator.com to Stands4, John

Doe represented that his name was “Chloe Alston” and that it was the rightful and longtime owner

of the domain name calculator.com.

       129.    John Doe’s representation was false: John Doe was neither Chloe Alston nor the

rightful owner of the domain name calculator.com.

       130.    On information and belief, John Doe knew when it made its misrepresentation

regarding the ownership of the domain name calculator.com that it was a false representation

intended to induce Stands 4 to agree to buy the domain name. Nevertheless, John Doe made the

representation to entice Stands4 to enter into an agreement to purchase the domain name

calculator.com.

       131.    Stands4 entered into an agreement to purchase the domain name calculator.com in

reliance upon John Doe’s representations that it was Chloe Alston and that it was the rightful and

longtime owner of the domain name calculator.com. To be clear, Stands4 did not know at the time

it purchased the domain name that the purported seller—John Doe—did not own calculator.com.

       132.    Stands4 paid $180,000.00 for the domain name calculator.com in reliance upon

John Doe’s representations that it was Chloe Alston and that it was the rightful and longtime owner

of the domain name calculator.com.

                                                    23
 Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 24 of 26 PageID #: 24




        133.       John Doe’s misrepresentation was aggravated by evil motive or actual malice, and

John Doe has benefited financially from its misrepresentation.

        134.       Because of John Doe’s fraudulent misrepresentation, Stands4 was deceived and

damaged.

        135.       As a proximate result of John Doe’s fraudulent misrepresentation, John Doe is

liable for damages to Stands4 in an amount to be proven at trial including, but not limited to,

compensatory damages, consequential damages, punitive and/or exemplary damages, interest,

costs and attorneys’ fees.

                                   TENTH CLAIM FOR RELIEF
                                   (Unjust Enrichment – John Doe)

        136.       Stands4 repeats and realleges each and every allegation set forth in the foregoing

paragraphs, as though fully set forth herein.

        137.       Stands4 paid DAN.com $180,000.00 as the amount owed to John Doe for the

domain name calculator.com.

        138.       On information and belief, DAN.com transferred $180,000.00 (less any applicable

fees) to John Doe for the domain name calculator.com.

        139.       As a result of Stands4’s payment, John Doe was enriched in the amount of

$180,000.00 and Stands4 was impoverished in the amount of $180,000.00.

        140.       Unbeknownst to Stands4, John Doe did not have good title to the domain name

calculator.com and could not have transferred ownership of the domain name calculator.com to

DAN.com or Stands4.

        141.       Accordingly, the enrichment of John Doe and the impoverishment of Stands4 in

the amount of $180,000.00 was unjustified and John Doe is liable to Stands4 for an amount to be

proven at trial.

                                                      24
 Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 25 of 26 PageID #: 25




                                          PRAYER FOR RELIEF

        WHEREFORE, Stands4 respectfully requests of this Court:

         1.      That judgment be entered in favor of Stands4 on its claims against Defendant John

 Doe for violation of the Wiretap Act, violation of the Electronic Communications Privacy Act,

 breach of contract, breach of warranty of title, breach of express warranty, fraudulent

 misrepresentation, and unjust enrichment.

         2.      That judgment be entered in favor of Stands4 on its claims against Defendant

 Dan.com for fraudulent misrepresentation, negligence, and unjust enrichment.

         3.      That the Court grant the following relief:

        (a)       An award of actual and/or compensatory damages in an amount of $180,000.00

plus interest;

        (b)      An award of additional actual and/or compensatory damages to be proven at trial;

        (c)      An award of treble damages in an additional amount of $360,000.00.

        (d)      An award of punitive damages;

        (e)      An award of reasonable attorneys’ fees, costs, expenses, and pre-judgment and

                 post-judgment interest to Stands4 to the extent permitted by law; and

        (f)      Such other and further relief as this Court deems just and proper.


                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs hereby demand a

jury trial on issues triable by a jury.




                                                     25
 Case 1:21-cv-00562-UNA Document 1 Filed 04/21/21 Page 26 of 26 PageID #: 26




                                         /s/ John M. Seaman
                                        John M. Seaman (#3868)
OF COUNSEL:                             Christopher Fitzpatrick Cannataro (#6621)
                                        ABRAMS & BAYLISS LLP
David E. Weslow                         20 Montchanin Road, Suite 200
(pro hac vice to be submitted)          Wilmington, DE 19807
Ari S. Meltzer                          Telephone: (302) 778-1000
(pro hac vice to be submitted)          Facsimile: (302) 778-1001
WILEY REIN LLP                          seaman@abramsbayliss.com
1776 K Street, NW                       cannataro@abramsbayliss.com
Washington, DC 20006
Tel: (202) 719-7000                     Attorneys for Plaintiffs
dweslow@wiley.law
ameltzer@wiley.law

Dated: April 21, 2021




                                        26
